Citation Nr: 0834971	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  99-06 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for heart disease, claimed 
as due to nicotine dependence. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The appellant had active military service from June 1943 to 
April 1946.

This appeal to the Board of Veterans' Appeals (Board) 
initially arose from an April 1998 rating decision in which 
the RO denied service connection for coronary artery disease, 
claimed as due to nicotine dependence acquired during 
military service.
In June 1998, the veteran filed a Notice of Disagreement 
(NOD), and the RO issued a Statement of the Case (SOC) in 
October 1998.  In April 1999, the veteran filed a VA Form 21-
4138 (Statement in Support of Claim) that the RO accepted as 
a substantive appeal in lieu of a VA Form 9 (Appeal to the 
Board of Veterans' Appeals).

During the pendency of this appeal, the veteran requested an 
RO hearing.  However, in a July 1999 statement, the veteran 
indicated that he could not appear at a hearing for health 
reasons and wished to have the appeal adjudicated based on 
the evidence of record.

In August 2000, the Board remanded to the RO for further 
development . After accomplishing the requested development, 
the RO continued the denial of service connection, as 
reflected in the April 2003 Supplemental SOC (SSOC), and 
returned the matter to the Board.

In July 2003, the Board again remanded this matter to the RO, 
via the Appeals Management Center (AMC), in Washington, D.C., 
for further action. After partially accomplishing the 
requested action, the RO continued the denial of the claim 
(as reflected in the July 2005 SSOC), and returned the matter 
to the Board for further appellate consideration. 

In May 2006, the Board denied service connection for heart 
disease, claimed as due to nicotine dependence.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).   In an August 2007 
Order, the Court granted a  joint motion filed by 
representatives of both parties, vacating the Board's May 
2006 decision, and remanding the matter to the Board for 
further proceedings consistent with the joint motion.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.

As a final preliminary matter, the Board notes that, at the 
time of the rating decision on appeal and throughout much of 
the pendency of this appeal, the veteran was represented by 
the New Jersey Department of Military and Veterans' Affairs, 
a veteran's service organization.  During his appeal to the 
Court, the veteran was represented by a private attorney.  
However, it appears that the veteran is again represented by 
the New Jersey Department of Military and Veterans' Affairs. 


REMAND

In light of points raised in the joint motion, and the 
Board's review of the claims file finds that additional RO 
action on this matter is warranted.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

In July 2003, the Board remanded the claim for a VA 
psychiatric examination, and then, if the veteran was 
diagnosed with service-related nicotine dependence, a VA 
heart disease examination was to be afforded the veteran for 
a medical opinion.  In a November 2004 VA mental disorders 
examination, a VA psychiatrist diagnosed the veteran with 
service-related nicotine dependence.  Thereafter, the veteran 
underwent a May 2005 VA heart examination to ascertain 
whether any current heart disease was proximately due to or 
the result of the veteran's cigarette smoking during the time 
he served on active duty or secondary to service-related 
nicotine dependence, to include on the basis of aggravation.

On VA heart examination in May 2005, the examiner concluded 
that the veteran's smoking alone in the military service is 
less likely the cause of his coronary artery disease (CAD).  
He furthered that the most likely cause of the veteran's CAD 
were other factors like hypercholesterolemia, and that 
smoking was a minor risk factor in this case.  The May 2005 
VA examiner indicated that the basis for his opinion was a 
review of the evidence in the claims file, with particular 
reference to findings in a VA heart examination report by 
"Dr. Yuk in 2000."  The Board notes that the May 2005 VA 
examiner appears to have mistakenly identified a September 
2002 VA heart examination report by Dr. Yook.   In this 
regard, the May 2005 VA examiner indicated that the September 
2002 VA examiner, Dr. Yook, never mentioned that smoking 
alone caused the veteran's CAD.  However, in an addendum, the 
September 2002 VA examiner opined that the veteran's smoking 
contributed to his CAD.  

In its decision, the Board denied service connection for 
heart disease, claimed as due to nicotine dependence, on the 
basis that the only competent medical opinion stated that the 
veteran's diagnosed CAD was more likely due to risk factors 
other than smoking, and therefore, weighed against a finding 
of a medical nexus between that disability and in-service 
smoking.    However, in the joint motion, the parties 
indicated that a remand is necessary because the Board failed 
to ensure the RO's compliance with the Board's prior July 
2003 remand..

Specifically, the parties indicated that the previous remand 
required that if the veteran was diagnosed with service-
related nicotine dependence after undergoing a VA psychiatric 
examination, then a subsequent VA heart examiner was to opine 
as to whether it was at least as likely as not that any 
current heart disease was proximately due to or the result of 
either in-service smoking or post-service nicotine 
dependence, to include on the basis of aggravation.  The 
parties agreed that a VA psychiatrist diagnosed the veteran 
with service-related nicotine dependence.  However, the 
parties noted that the May 2005 heart examiner disputed this 
diagnosis, opined that "smoking alone in the military 
service is less likely the cause of the [veteran's] CAD, and 
failed to provide an opinion whether the veteran's condition 
was aggravated by in-service smoking or by service-related 
nicotine dependence.   

The Board is bound by the findings contained in a joint 
motion, as adopted by the Court.  See Chisem v. Gober, 10 
Vet. App. 526, 527-28 (1997) (under the "law of the case" 
doctrine, appellate courts generally will not review or 
reconsider issues that have already been decided in a 
previous appeal of the same case, and, therefore, the Board 
is not free to do anything contrary to the Court's prior 
action with respect to the same claim).

Under these circumstances, the Board finds that the RO should 
arrange for the veteran to undergo another VA heart 
examination, by an appropriate physician, to obtain the 
medical information needed to resolve the claim on appeal.  
The veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, may result in 
denial of the claim (as the original claim for service 
connection will be considered on the basis of the evidence of 
record).  See 38 C.F.R. § 3.655 (2007).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member. Id.  If the veteran fails to report to the  
scheduled examination, the RO must obtain and associate with 
the claims file a copy(ies) of any notice(s) of the date and 
time of the examination sent to him by the pertinent VA 
medical facility.

Prior to obtaining further medical opinion, the RO should 
ensure that the veteran is properly notified of what evidence 
is needed to support his claim under 38 C.F.R. § 3.310 
(revised effective in October 2006).  Hence, to ensure that 
all due process requirements are met, the RO should, via 
VCAA-compliant notice, afford the veteran another opportunity 
to present information and/or evidence pertinent to his claim 
for service connection for heart disease, claimed as due to 
nicotine dependence, on appeal.  The RO should, explain to 
the veteran that he has a full one-year period for response.  
See 38 U.S.C.A § 5103(b)(1) (West 2002); but see also 38 
U.S.C.A. § 5103(b)(3) (West Supp. 2008) amending the relevant 
statute to clarify that VA may make a decision on a claim 
before the expiration of the one-year notice period). 

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the action requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim 
on appeal. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, signed 
authorization, to enable it to obtain any 
additional evidence pertaining to the 
claim for service connection on appeal.  
The RO should explain the type of 
evidence that is his ultimate 
responsibility to submit.

The RO's letter should provide notice as 
to the evidence needed   to support his 
claim for heart disease, claimed as due 
to nicotine dependence, under the 
provisions of 38 C.F.R. § 3.310 (revised 
effective in October 2006).

The RO's letter should also clearly 
explain to the veteran that he has a full 
one-year period to respond (although VA 
may decide the claims within the one-year 
period).

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative that the records were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or, the 
time period for the veteran's response 
has expired, the RO should arrange for 
the veteran to undergo VA heart 
examination, by an appropriate physician, 
at a VA medical facility.  The entire 
claims file, to include a complete copy 
of this REMAND, must be provided to the 
physician designated to examine the 
veteran, and the examination report 
should reflect consideration of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished (with all 
findings made available to the examining 
physician prior to the completion of his 
or her report) and all clinical findings 
should be reported in detail.  

The physician should clearly identify all 
current heart disability/ies.  With 
respect to each diagnosed heart 
disability, the physician should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or greater probability) that such 
heart disability (a) was caused, or (b) 
was or is aggravated by the veteran's 
cigarette smoking during his active 
military service or service-related 
nicotine dependence.  If aggravation is 
found, the examiner should attempt to 
quantify the degree of additional 
disability resulting from the 
aggravation, consistent with 38 C.F.R. § 
3.310(a) (as revised effective in October 
2006).   In rendering the requested 
opinion, the examiner should discuss the 
May 2005 VA heart examiner's conclusion 
and the September 2002 VA heart 
examiner's conclusion, each noted above.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268  
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority (to include the 
current version of 38 C.F.R. § 3.310(a), 
as revised in October 2006)). 

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

